Title: To James Madison from John Clark, 5 February 1804
From: Clark, John
To: Madison, James



Sir
February The 5 1804
I Receivd yours dated The 22 Jenuary I am in hopes you have Receivd answer Before This time you wanted to know How much wheet was sown by me I have sown 45 Bushels, Ralph 67 Bushels my Corn 350 Barrells Ralphs Corn was not measured wheet Deliverd to Mr Nooe By Ralph 68 Bushels and 35 pounds I have not deliverd any Wheet as yet, Mr smith who is to Receive The Best part never fixd on where it should Be Carried untill a few days past I have Ralphs and Best part of sawneys seed wheet to pay out of my wheet I have Carried down three hogsheads of tobacco that weghs upwards of five Thousand I Expect Between 3 and 4 thousand more, I mentiond in my other Letter to you your Opinion Respecting the Latter tobacco whether I should stem it or no I am in hops to Receive and answer this day, I forgot to Let know Respecting the pines for the pipes Mr Newman told me you was Very Welcome to the trees If he should want a timber tree from you he was Certain that you would ask pay for it.
I have paid Wm silvey for Cuting the ditch Between Eleven and twelve pound, I have paid Miss nelly madison £10/10 she is indebted to your shop 9 or 10 pounds I shoud be glad to know whether that must be setled in the 23 pounds which I was to pay her for you, I have paid some towards Mrs Madison Account, The winter has Been so hard we shall have But Little hay to spare by Ralph not save his fodder, the Ice house Is well filled with Excellent Ice and I shall do as you have directed, the time before this the house held 29 Loads and now it holds 45 or 6 Loads, we have had no Loss stock more than some of our pigs This Cold wether The people is tolarable well at present I am yours with Respect
John Clark
NB Mrs Madison is something Better Than she was when I wrote to you Before, for the time she was sick Is very much Reduced and look Badly Colonl Wm Madison says Their is no tobaco Lost But I Cannot tell without I Could go down myself I can By Looking at the Books tell whether their is Either of mine mising
 

   
   RC (DLC). Return address is Orange Court House. Docketed “overseer” in an unidentified hand.



   
   Letter not found.



   
   Ralph was a Madison family slave (JM to James Madison, Sr., 9 June 1798 [PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:147–48]).



   
   Clark may have referred to Zepheniah Nooe, an Orange County resident and tavern owner (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:436 n. 3).



   
   Sawney was a Madison family slave (JM to James Madison, Sr., 25 Nov. 1793 [PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 15:143–44 and n. 1]).



   
   Clark may have omitted the word “you” here.



   
   Clark probably referred to James Newman (d. 1816), one of Orange County’s largest landowners, or Reuben Newman (d. 1842), his son, who witnessed JM’s will (Miller, Antebellum Orange, pp. 95, 98; JM’s will, 15 Apr. 1835 [Vi: Orange County Courthouse Records]).



   
   Clark may have omitted the word “not” here.



   
   Letter not found.


